DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to amendments and remarks filed on 1/3/2022.
Claims 1-16 remain pending. Claims 1 & 9 are amended. Claims 1-16 have been examined and are rejected. 


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are not persuasive for the reasons provided below. In the communications filed, applicant argues in substance that:
(a) The claimed invention facilitates communications by automatically converting communications from the first user's preferred mode to the second user's preferred mode, and vice-versa. Oliver teaches that the sales agent chooses the means of communication for both parties after having received an SMS message from the customer. Therefore, Oliver does not teach the last limitation of amended Claim 1 or the corresponding limitation of amended Claim 9: 
...establish a communication link between the first user and the second user using the  first user's preferred means of communication for the first user and the second user's preferred means of communication for the second user, and translating between the two preferred means as communications are exchanged between the first user and second user. 



In response to argument (a), examiner respectfully disagrees. 
In ¶0409 (reproduced below), Altberg teaches converting between a first mode of a communication of a customer and a second (different) mode of communication of an advertiser. 
[0407] FIG. 24 illustrates a method to initiate a communication connection according to one embodiment. In FIG. 24, the virtual bulletin board (103) includes an object/icon (113) which is selectable via a cursor. When the object (113) is selected, an interface (901) is displayed to provide options for connecting the avatar (101) to the advertiser.
[0409] For example, a text chat connection between the avatar (101) and the connection provider may be bridged to a telephone connection to the advertiser on a landline telephone. The connection provider converts the text input from the avatar (101) into voice via a text-to-speech unit and relay the voice information to the advertiser and converts the voice input from the advertiser (101) into text via a speech recognition unit and relay the text information to the avatar (101). Thus, the avatar (101) communicates in text; and the advertiser communicates in voice; and the connection provider performs the conversion and bridges the connections.
[0411] In one embodiment, the connection between the avatar (101) and the connection provider supports both text and voice; and the connection between the connection provider and the advertiser supports voice but not text. The text input from the avatar (101) is converted into voice by the connection provider for the advertiser; and the voice input form the advertiser can be transmitted to the avatar (101) directly. The connection provider may also optionally convert the voice input from the advertiser into text for the avatar (101).
[0413] Similarly, when the connections are bridged by the connection provider, the avatar (101) may communicate in voice while the advertiser in text and/or voice. The connection provider can be used to bridge the differences in language, format, and/or media type, in a way that allows the avatar/user to communicate with the advertiser in real time.

For at least these reasons, applicant’s arguments are considered not persuasive. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (US 2015/0178784 A1) in view of Altberg et al. (US 2008/0262910 A1).
With regard to Claim 1, Oliver teaches:
A system for real-time omnichannel interactions for third-party advertisements, comprising: an omnichannel text-based communicator comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, a first computing device, wherein the first programming instructions, when operating on the processor, cause the first computing device to: 
receive a request for a redirect uniform resource locator from a first user's computing device, wherein the request comprises an original marketable item and the first user's preferred means of communication, wherein the first user's preferred means of communication is selected 
generate a unique redirect uniform resource locator associated with the original marketable item; (the web application may then generate a text message body 330 that will be used in the process of generating the QR code, and engages a web service 325 to generate the unique QR code which may provide a link comprising a shortened URL that leads to/generates a reward, a tap-to-call link, a URL leading to a webpage with a chat feature, a URL to a web contact form, or that opens an email message with a send-to address or other information [Oliver: 0032-33; 0041; Fig. 3]);
send the redirect uniform resource locator to the first user's computing device; (once the web application 310 has finished configuring the unique QR code or other sign with any desired imagery (e.g., stored in a file system 340) or other promotional information, the completed promotional document(s) 345 with the unique sign may then be provided to the user 305 [Oliver: 0035; Fig. 3]);
receive a second user’s preferred means of communication related to the redirect uniform resource locator, wherein the second user’s preferred means of communication is selected from the group consisting of text messaging, email, and webchat; and establish a communication link between the first user and the second user using the first user's preferred means of communication and the second user’s preferred means of communication for the second user; (a user 405 scans 410 the QR code causing a new SMS message to be initiated which may include the user’s phone number which is received by the web service 430 and can then be used by the sales agent to communicate with the user regarding the original promotion 

However, Oliver does not teach (where underlining indicates the portion of each limitation not taught):
wherein the request comprises an original uniform resource locator;
establish a communication link between the first user and the second user using the first user's preferred means of communication and the second user’s preferred means of communication for the second user, and translating between the two preferred means as communications are exchange between the first and second user. 
	
In a similar field of endeavor involving connecting a customer to an advertiser for real time communications in response to a request received via the reference embedded in the advertisement and presented to the customer, Altberg discloses:
wherein the request comprises an original uniform resource locator; (a user interface which allows an advertiser to define a deal, wherein the advertiser may specify that the deal event occurs when the customer visits a web page at an URL specified by the advertiser [Altberg: 0287; 0291]);
establish a communication link between the first user and the second user using the first user's preferred means of communication and the second user’s preferred means of communication for the second user, and translating between the two preferred means as communications are exchange between the first and second user; (converting the text input from the avatar (i.e. customer) into voice via a text-to-speech unit and relay the voice information to the advertiser and converts the voice input from the advertiser into text via a speech recognition unit and relay the text information to the avatar such that the avatar 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oliver in view of Altberg in order to provide a request comprising an original uniform resource locator, and translate between two preferred means in the system of Oliver. 
One of ordinary skill in the art would have been motivated to combine Oliver with Altberg as doing so would enable the advertiser to provide compensation when customers are directed to a particular web page offering goods/services of the advertiser [Altberg: 0291; 0297-98], and would allow the connection provider to bridge the connections to track the connections made via the connection provider, thereby allowing the advertiser to be charged an advertisement fee (e.g., for the advertisement) after the avatar is connected to the advertiser for real time communications (e.g., via voice or text) [Altberg: 0414; 0422].

With regard to Claim 2, Oliver-Altberg teaches:
The system of claim 1, wherein the user requests a user-interface element associated with the redirected uniform resource locator; (a user 305 may request to generate graphic images such as QR codes [Oliver: 0033; Fig. 3]).

With regard to Claim 3, Oliver-Altberg teaches:
The system of claim 2, wherein the request for the user-interface element is processed by an application programming interface; (the web service is a specialized service that allows software developers to programmatically generate QR Codes, make and receive phone calls and send and receive text messages using its web service APIs [Oliver: 0033]).

With regard to Claim 4, Oliver-Altberg teaches:
The system of claim 1, wherein the request for the redirect uniform resource locator is processed by an application programming interface; (the web service is a specialized service that allows software developers to programmatically generate QR Codes, make and receive phone calls and send and receive text messages using its web service APIs [Oliver: 0033]).

With regard to Claim 5, Oliver-Altberg teaches:
The system of claim 1, wherein facilitation of communication is selected from the group consisting of text messaging-to-text messaging, webchat-to-webchat, email-to-email, text messaging-to-webchat, webchat-to-text messaging, text messaging-to-email, email-to-text messaging, webchat-to-email, and email-to-webchat; (meaningful communication between the user and the business can then take place by text message, phone call, mail, or other means [Oliver: 0037; 0046]).

With regard to Claim 6, Oliver-Altberg teaches:
The system of claim 1, wherein the redirect uniform resource locator sent back to the user is supplemented with additional programming code; (web application 440 generates parameterized trackable URLs for the user's rewards and reference links for the sales agent [Oliver: 0053]).

With regard to Claim 7, Oliver-Altberg teaches:
The system of claim 6, wherein the additional programming code redirects the customer to a domain-specific webpage; (web application 440 generates parameterized trackable URLs for the user's rewards and reference links for the sales agent, wherein the user’s browser is redirected to the URL [Oliver: 0053; 0042]. Altberg teaches that customers are directed to a particular web page offering goods/services of the advertiser [Altberg: 0291; 0297-98]).


With regard to Claim 8, Oliver-Altberg teaches:
The system of claim 7, wherein the domain-specific webpage comprises the redirect uniform resource locator; (web application 440 generates parameterized trackable URLs for the user's rewards and reference links for the sales agent, wherein the user’s browser is redirected to the URL [Oliver: 0053; 0042]. Altberg teaches that the system may require the advertiser to place a code in the web page at the specified URL to allow the tracking of the visits to the URL [Altberg: 0291-93]).

With regard to Claims 9-16, they appear substantially similar to the limitations recited by claims 1-8 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 9-16 are rejected for the same reasons as set forth in claims 1-8.


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446